The substitute specification filed on 16 February 2021 has been reviewed, found acceptable and has replaced the prior specification.
This application is in condition for allowance except for the following formal matters:
In the Substitute Specification: 
The disclosure is objected to because of the following informalities found in the substitute specification: Note that the following reference labels and descriptive wording, appearing in the indicated drawing figure, still need to be corresponding described in the substitute specification description of that drawing figure for clarity and completeness of description: FIGS, 1A, 1B, the various length dimensions therein; FIG. 3A, the various values therein; FIGS. 5A, 5B, 5C, 6D, 8, 8A, 9A, 9B, 10A, 10B, 10C, 10D, 10E, 10F, 11, 13B, 14A, 14B, 14C, 14D, 15A, 15B, 15C, 15D, all of the parameters and values in the respective drawings; FIG. 6C (34, G1=20µm); FIG. 12C {POSITION, BEAM INTENSITY (a.u.)}; FIG. 12D, “14.6 mW”; FIG. 13A, the descriptive wording and parameters therein.  Appropriate correction is required.
In the Claims: 
The following claims have been found to be objectionable for reasons set forth below: 
In claim 1, lines 2, 7, note that it is suggested that the recitation of “excitable by photon energy” in line 2 should perhaps be deleted as being unnecessary in view of the recitation of “application of photon energy” in line 7. Alternatively, note that if the recitation of “excitable by photon energy” in line 2 is retained, then it is suggested that the term --the-- should then be inserted prior to “photon energy” in line 7 to maintain proper antecedent basis.
In claim 8, lines 5, 6, 7, 9 and in claim 12, lines 5, 7, it is noted that the phrase “active material substrate” should be rewritten as --active material thin film--, respectively at these instances for an appropriate characterization consistent with the claim terminology being used (e.g. see the recitation of “active material thin film” in line 3 of claim 8).
In claim 13, line 2, note that --respective-- should be inserted prior to “gap” for an appropriate characterization.
In claim 15, lines 2, 11, 16, note that it is suggested that the recitation of “excitable by photon energy” in line 2 should perhaps be deleted as being unnecessary in view of the recitation of “application of photon energy” in line 11. Alternatively, note that if the recitation of “excitable by photon energy” in line 2 is retained, then it is suggested that the term --the-- should be then be inserted prior to “photon energy” in lines 11 & 16, respectively to maintain proper antecedent basis.
Claims 1, 4; 8-14; 15, 16 are allowable over the prior art of record.
Comments: 
It should be noted that significant informalities remain with regard to the specification, as well as certain informalities found in claims. In particular, with respect to the specification, certain labels in specific drawing figures still need a corresponding specification description and certain consistent claim terminology still needs to be provided with respect to certain claims. Accordingly, due to these circumstances, the above Quayle action identifying outstanding informalities in the specification and claims has been issued. Applicants’ are therefore required to address these informalities in their next response. The examiner suggests that perhaps a further oral discussion between the applicants’ and the examiner should be undertaken as a helpful means of understanding and resolving the outstanding issues in the application and thus advancing, rather than prolonging, prosecution.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee